Citation Nr: 9905457	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  89-18 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California




THE ISSUE


Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 70 percent disabling.




REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law




ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to January 
1985.

In April 1990, the Board of Veterans' Appeals (Board) denied 
the veteran's claim for an increase in a 30 percent rating 
for bipolar disorder; and he appealed this decision to the 
United States Court of Veterans Appeals (Court).  In October 
1993, the Court dismissed the appeal for lack of 
jurisdiction.  Thereafter, the veteran filed a motion for 
reconsideration with the Court; the motion was granted; and 
by a February 1995 order, the Court again dismissed the 
veteran's appeal for want of jurisdiction.  The veteran then 
appealed to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  In August 1997, the 
Federal Circuit reversed the Court's February 1995 order, 
holding that the Court did indeed have jurisdiction to hear 
the veteran's appeal; and the Federal Circuit remanded the 
case to the Court for disposition of the merits of the claim.  
By a May 1998 order, the Court vacated the Board's April 1990 
decision and remanded the case to the Board for further 
development and readjudication.  Specifically, the Court 
ordered the Board to develop and readjudicate the claim for 
an increase in the 30 percent rating for bipolar disorder.  
The Court also directed the Board to adjudicate the claim for 
a total compensation rating based on individual 
unemployability.  

Apparently unaware of the Court's May 1998 order, the RO, by 
a June 1998 decision, granted the veteran an increased rating 
from 30 to 70 percent for bipolar disorder, granted service 
connection and compensation for another disability, and 
granted a total compensation rating based on individual 
unemployability.  Given the RO's favorable decision on the 
claim for a total compensation rating based on individual 
unemployability, the Court's order to the Board to adjudicate 
such a claim is moot.  Inasmuch as the RO has increased the 
rating for bipolar disorder to 70 percent, the remaining 
issue before the Board is entitlement to an even higher 
rating for such disorder.  The veteran's attorney continues 
to make arguments in support of an increased rating for 
bipolar disorder.  See October 1998 statement from attorney.

It is acknowledged that the veteran's attorney has made 
arguments for assignment of an earlier effective date for the 
award of a total compensation rating based on individual 
unemployability (see October 1998 statement from attorney).  
However, this matter has not been developed for appellate 
review, and it is not currently before the Board.  Holland v. 
Brown, 9 Vet.App. 324 (1996), rev'd sub nom. Holland v. 
Gober, 124 F. 3d 226 (Fed.Cir. 1997), Holland v. Gober 10 
Vet.App. 433 (1997); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  The claim for an earlier effective date is 
referred to the RO for appropriate action.  


REMAND

In its May 1998 order, the Court remanded the veteran's claim 
for an increased rating for bipolar disorder for further 
development and readjudication.  With regard to further 
development, the Court instructed that any relevant Social 
Security Administration (SSA) records be obtained and 
associated with the claims file.  The Board also finds that 
all recent medical records regarding the veteran's 
psychiatric disorder should be obtained, and a current VA 
psychiatric examination should be provided, prior to 
readjudication of the claim for an increase in the 70 percent 
rating for bipolar disorder.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.103, 3.159 (1998); Caffrey v. Brown, 
6 Vet. App. 377 (1994); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
treated him for a psychiatric disorder 
from 1996 to the present.  The RO should 
obtain copies of the related medical 
records which are not already on file. 

The veteran is also free to submit any 
other additional evidence and argument on 
the issue of an increased rating for 
bipolar disorder.  See Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding disability benefits, as well as 
a copy of the SSA decision awarding such 
benefits.

3.  The RO should have the veteran 
undergo another VA psychiatric 
examination to determine the current 
severity of his bipolar disorder.  The 
claims folder should be provided to and 
reviewed by the doctor in conjunction 
with the examination.  The examiner 
should report all psychiatric signs and 
symptoms which are relevant to the rating 
criteria.  A Global Assessment of 
Functioning (GAF) score should be 
assigned and explained.

Thereafter, the RO should review the claim for an increase in 
a 70 percent rating for bipolar disorder.  If the claim is 
denied, a supplemental statement of the case should be issued 
to the veteran and his attorney, and they should be given an 
opportunity to respond, before the case is returned to the 
Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


